Exhibit 10.142 AMENDMENT NO. 3 TO CONTRACT CONCERNING THE PROPERTY AT: 24.23 ACRES OF VACANT LAND (APNs: 0620-223-04, -05, -06), TWENTYNINE PALMS, SAN BERNARDINO COUNTY, CALIFORNIA Purchaser and Seller agree to extending the escrow closing date to on or before April 30, 2013. Purchaser and Seller agree to extending the Coronus 29-Palms Morongo LLC board of director approval date to on or before April 15, 2013. DATED EFFECTIVE: March 24, 2013 PURCHASER: Jeff Thachuk [purchaser’s signature above/printed name below] CORONUS 29-PALMS MORONGO LLC SELLER: Albert J. Carnes [seller’s signature above/printed name below] ALBERT J. CARNES
